843 F.2d 1392
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jimmie Lee RILEY, Plaintiff-Appellant,v.Edward MORRIS, and Garry Barker, Defendants-Appellees.
No. 87-2030.
United States Court of Appeals, Sixth Circuit.
April 1, 1988.

Before KEITH, BOYCE F. MARTIN, Jr., and DAVID A. NELSON, Circuit Judges.

ORDER

1
This case, a civil rights action brought under 42 U.S.C. Secs. 1983 and 1985, has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
This pro se plaintiff appeals the district court's judgment adopting, over plaintiff's timely objections, the magistrate's report that recommended the granting of summary judgment for the defendants.  Upon review, we affirm the district court's judgment, pursuant to Rule 9(b)(5), Rules of the Sixth Circuit, for the reasons stated in the magistrate's report and recommendation.